Citation Nr: 0414678	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  00-18 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim of 
entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling.  

The Board notes that in December 2000, the veteran withdrew 
his request for a hearing and elected to have an informal 
conference.  See December 2000 conference report.  


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that include 
flashbacks, nightmares, anger and sleep disturbance, but not 
such symptoms as flattened affect; irregular speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory or impaired abstract thinking; 
his PTSD is productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran's service records indicate that his awards 
include the Combat Infantryman Badge, and that he served in 
Vietnam.  

In November 1995, the RO granted service connection for PTSD 
based on the veteran's reports of stressors while serving as 
a medic in Vietnam.  The veteran's PTSD was evaluated as 10 
percent disabling.  In June 1999, the veteran filed a claim 
for an increased rating for PTSD.  In a December 1999 rating 
decision, the RO increased the veteran's PTSD evaluation to 
30 percent.  The veteran has appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4 (2003).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 4.130, the veteran's PTSD is rated under 
Diagnostic Code (DC) 9411.  Under DC 9411, a 30 percent 
evaluation is in order where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV]. 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), for rating purposes].

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The disability must be viewed in relation to its history.  38 
C.F.R. § 4.1 (2003).  In this case, the claims files include 
VA outpatient treatment reports, dated beginning in 1994, 
which contain very little in the way of psychiatric 
treatment.  It appears that the earliest diagnosis of PTSD is 
contained in an April 1995 VA PTSD examination report.  A 
June 1997 report notes that the veteran refused to be 
screened or tested, and that he was not interested in 
receiving any psychiatric treatment.  An October 1999 VA 
outpatient treatment report contains a history noting a 
suicide attempt in 1967, with no subsequent attempts.  

After reviewing the totality of the evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
PTSD.  The medical evidence for consideration in this case 
consists of VA outpatient treatment, hospital and examination 
reports dated between June 1998 and 2003.  This evidence 
shows that, overall, the veteran has received ongoing 
psychiatric treatment for PTSD symptomatology, that he has 
been prescribed medications, and that his medication regime 
has changed over time.  The most recent VA examination report 
of record, dated in January 2001, shows that the veteran 
complained of symptoms that included sleep disturbance, 
irritability, nightmares, nightsweats, flashbacks, daily 
intrusive thoughts of Vietnam, and social isolation.  He 
stated that he had not worked in four years, and that his 
marriage was "good."  The examiner noted that the veteran 
stated:

I don't associate with a lot of people, I 
work for myself doing upholstery work.  I 
get caught up in it and I daydream a lot, 
and first thing I know the day has gone 
by.  My wife and I will occasionally go 
out on the weekends and have dinner.  We 
go to church.  I attend a Masonic Lodge 
every now and then (is 32nd degree 
Mason).  

The examiner wrote that there was no history of violence or 
assaultiveness, and no suicidal gestures since his last VA 
examination.  The veteran denied current suicidal or 
homicidal ideas, intent or plan, although "he thinks of 
suicide quite often."  On examination, he had noticeable 
hypervigilance and was very anxious.  The veteran was fully 
oriented and in good contact with reality.  Mood was tense.  
Affect showed lability but was appropriate to content.  No 
perceptual distortions not related to flashbacks could be 
detected in clinical interview or by historical recount.  
Thought content reflected no delusional material, phobias, 
compulsions or obsessions.  Thinking was linear and no 
cognitive deficits were observed.  There were no memory 
problems.  Concentration was poor and he was easily 
distracted.  Calculation was fair.  Insight was minimal and 
judgment was good.  The examiner noted, "His symptoms have 
been moderate, chronic and daily.  There has been no period 
of remission.  [The veteran] believes the current treatment 
he has received for PTSD has been helpful (individual and 
group psychotherapy, and pharmacotherapy at the Nashville 
VAMC)."  The examiner stated that a current psychosocial 
functional status statement would indicate that the veteran 
is moderately limited in all areas, however, routine 
responsibilities of self-care are good.  The PAI profile was 
greatly influenced by exaggeration of symptomatology, 
however, there was significant anxiety, depression and 
stimulus seeking.  There were also anxiety-related areas 
which cause the veteran emotional difficulty, especially 
related to traumatic events.  The examiner stated that the 
treatment modalities indicate that the veteran is receptive 
to treatment.  The Axis I diagnosis was PTSD, Vietnam-based, 
chronic, moderate, with depression.  The Axis V diagnosis was 
a GAF score of 60.  The examiner stated that a prognosis 
would indicate no appreciable improvement in the unforeseen 
future, and that the veteran was in a coping mode, not an 
improvement mode.  

The VA outpatient treatment reports dated subsequent to the 
January 2001 VA examination report contain findings largely 
in line with that report.  For example, a VA outpatient 
treatment report, dated in November 2002, notes normal 
speech, no suicidal ideation, fair insight and judgment, 
appropriate behavior and good hygiene.  See also VA 
outpatient treatment report, dated in February 2003 (same); 
VA outpatient treatment reports, dated in July 2003 and 
August 2002 (containing GAF scores of 60 and 70, 
respectively, which indicate mild to moderate symptoms) (see 
DSM-IV 47).  In addition, the November 2002 VA outpatient 
treatment report notes that memory and cognition were intact 
in all domains.  Reports dated in or after January 2001 also 
indicate that the veteran was applying for work, was 
considering going back to school, and that he was making 
improvement in anger management.  See e.g., VA outpatient 
treatment reports, dated in December 2002 and January 2003.  
These reports also show that the veteran is teaching Sunday 
school in church, that he was working (although his physical 
conditions made it difficult), and that he planned to take a 
trip overseas (Nicaragua).  See e.g., VA outpatient treatment 
reports, dated in April 2002 and November 2003.  

The Board finds that this medical evidence is highly 
probative evidence that the veteran's symptoms are not 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the veteran's PTSD more closely resembles 
the criteria for a 30 percent rating.  In this regard, there 
is insufficient evidence of such symptoms as flattened 
affect; irregular speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; and 
impaired abstract thinking, nor are the other PTSD symptoms 
shown to have resulted in such impairment.  The medical 
evidence includes, but is not limited to, the January 2001 VA 
examination report, which shows that the examiner determined 
that the veteran is "moderately limited in all areas," and 
that the examiner characterized the veteran's PTSD as 
"moderate."  

In reaching this decision, the Board acknowledges that the 
veteran has consistently reported such symptoms as 
flashbacks, nightmares and anger, and that VA treatment 
reports dated in 1999 and 2000 show hospitalization for 
psychiatric symptoms in March 2000 (11 days) and June 2000 
(two days), and contain lower GAF scores (ranging from 30 to 
55).  See e.g., August 1999 VA examination report; VA 
hospital reports, dated in March and June of 2000.  With 
regard to GAF scores, in March 2000, the veteran was admitted 
to the hospital with a GAF score of 30-35, and his GAF score 
was noted to be 50-55 at the time of discharge.  The Board 
further acknowledges that there are some reports of such 
symptoms as auditory hallucinations and suicidal ideation 
(these are symptoms are not consistently reported, see e.g., 
March 2000 VA hospital reports, in which the veteran 
endorsed, and later denied, suicidal ideation and auditory 
hallucinations).  However, the findings are insufficient to 
show that, overall, the criteria for a higher rating have 
been met.  See e.g., August 1999 VA examination report 
(noting inter alia clear speech, relevant and logical 
interpretation of proverbs, good judgment and insight, good 
remote and immediate memory, "not good" short-term memory, 
fair concentration and calculation, and that he was oriented 
to time, person and place); VA outpatient treatment reports, 
dated in October and November of 1999 (showing speech within 
normal limits, fair insight and judgment, AAOx4 (alert, awake 
and oriented in all four spheres), and that he denied 
suicidal and homicidal ideation; March 2000 hospital 
treatment report (in which the veteran reported that he owned 
an upholstery business, and was noted to have clear speech, 
logical and linear thought processes, with no evidence of 
delusion or paranoia, and limited insight and judgment).  
Finally, the previously discussed and more recent evidence, 
(i.e., dated on or after the January 2001 VA examination 
report), is considered to be more probative of the veteran's 
current condition.  See Francisco, supra.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.

Based on the foregoing, the Board concludes that the 
veteran's PTSD is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 30 percent under DC 9411.  See 
38 C.F.R. § 4.7.  Accordingly, the claim must be denied.  


II.  Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's December 1999 rating decision that the 
evidence did not show that the criteria for a rating in 
excess of 30 percent for PTSD had been met.  That is the key 
issue in this case, and the rating decision, as well as the 
statement of the case (SOC), and two supplemental statements 
of the case (SSOC's) informed the appellant of the relevant 
criteria.  In addition, the RO sent the veteran a VCAA 
notification letter, dated in March 2001.  That letter 
identified the information and evidence the RO would obtain 
and the information and evidence the veteran was responsible 
to provide.  The Board concludes that the discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the March 2001 notice, the 
Board notes that in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, in the March 2001 letter to the veteran from 
the RO, the RO informed the appellant that VA would make 
reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was told that, "The law states that we 
must make reasonable efforts to help you to get evidence 
necessary to support your claim."  He was notified that it 
was still his responsibility to make sure that these records 
were received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  He was further notified 
inter alia, "You can help us with your claim by doing the 
following: tell us about any additional information or 
evidence that you want us to try to get for you."  The RO 
also noted that the veteran has reported that he received 
treatment at the UMC Lebanon Emergency Room in June 2000, and 
requested that the veteran furnish the address of that 
facility so that it could take further action on his claim.  
In a letter from the veteran, received in November 2001, he 
stated only that, "There are no records at UMC Lebanon that 
is pertinent to my claim."  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further acknowledges that the March 2001 letter was 
sent to the veteran after the RO's December 1999 decision 
that is the basis for this appeal.  As noted in Pelegrini, 
the plain language of 38 U.S.C.A. § 5103(a) requires that 
this notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided by the time the VCAA was enacted.  
However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on March 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, two Supplemental Statements of the Case 
were provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available VA medical records as well as scheduling VA 
examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  

ORDER

A rating in excess of 30 percent for PTSD is denied.  


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



